USDC IN/ND case 1:18-cv-00027-WCL-SLC document 24-2 filed 12/30/19 page 1 of 7

                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               FORT WAYNE DIVISION

 UNITED STATES,

                  Plaintiff,
                                                Case No. 1:18-cv-00027-WCL-SLC
       v.
                                                District Judge William C. Lee
                                                Magistrate Judge Susan L. Collins
 MICHAEL BLACK,

                Defendant.


                 DECLARATION OF COUNSEL STEVEN SCHIFANO


      1.     I, Steven Schifano, am lead counsel for the United States in the above-

captioned case, and as such, I am familiar with the government's litigation file for this

matter and the events occurring in this case.

      2.     Attached at pages 2 through 7 are records pertaining to Three Rivers Spas

LLC that I downloaded from the website maintained by the Indiana Secretary of State,

Connie Lawson, at www.in.gov/sos/, on the dates indicated in the records.

      3.     Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

foregoing statements are true.

                                                Respectfully submitted,


                                                /s/ L. Steven Schifano
                                                ________________________________
                                                L. Steven Schifano
                                                Trial Attorney, Tax Division
                                                U.S. Department of Justice
                                                P.O. Box 55, Ben Franklin Station
                                                Washington, D.C. 20044
                                                (202) 307-6575 Phone
                                                (202) 514-5238 Fax
                                                L.Steven.Schifano@usdoj.gov
                                                Wisconsin Bar # 1019644
                                                Counsel for the United States


                                      Page 1 of 7
 USDC IN/ND case 1:18-cv-00027-WCL-SLC document 24-2 filed 12/30/19 page 2 of 7


                                                                                     BUSINESS INFORMATION
                                                                                         CONNIE LAWSON
                                                                                   INDIANA SECRETARY OF STATE
                                                                                        02/02/2018 12:59 PM


Business Details
          Business Name: THREE RIVERS SPAS, LLC                              Business ID: 2005042501029
              Entity Type: Domestic Limited Liability Company             Business Status: Admin Dissolved
            Creation Date: 04/20/2005                                       Inactive Date: 11/13/2008
  Principal Office Address: NONE                                          Expiration Date: Perpetual
                                                                Business Entity Report Due
  Jurisdiction of Formation: Indiana                                                       04/30/2007
                                                                                     Date:

                                                                                         2007/2008, 2009/2010,
                                                                              Years Due: 2011/2012, 2013/2014,
                                                                                         2015/2016, 2017/2018

Registered Agent Information
                     Type: Individual
                    Name: MICHAEL W. BLACK
                   Address: 9010 OLMSTON COURT, FORT WAYNE, IN, 46825, USA




                                         SCHIFANO DECLARATION                                      Page 2 of 7
USDC IN/ND case 1:18-cv-00027-WCL-SLC document 24-2 filed 12/30/19 page 3 of 7




                        SCHIFANO DECLARATION                     Page 3 of 7
USDC IN/ND case 1:18-cv-00027-WCL-SLC document 24-2 filed 12/30/19 page 4 of 7




                        SCHIFANO DECLARATION                     Page 4 of 7
USDC IN/ND case 1:18-cv-00027-WCL-SLC document 24-2 filed 12/30/19 page 5 of 7




                        SCHIFANO DECLARATION                     Page 5 of 7
USDC IN/ND case 1:18-cv-00027-WCL-SLC document 24-2 filed 12/30/19 page 6 of 7




                        SCHIFANO DECLARATION                     Page 6 of 7
USDC IN/ND case 1:18-cv-00027-WCL-SLC document 24-2 filed 12/30/19 page 7 of 7




                        SCHIFANO DECLARATION                     Page 7 of 7
